DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chmiel et al. (U.S 2018/0035409 A1) in view of Gaal et al. (U.S 2016/0105873 A1).

With respect to claim 1, Chmiel discloses a method of transmitting a signal by a terminal in a wireless communication system (i.e. mobile station 600 in a wireless communication system in par. [0123], [0023], Fig. 6, Fig. 1), the terminal comprising: 

encoding an information bit (i.e. encoding an information bit(s) in par. [0055]) and generating an encoded bit (i.e. generating an encoded bit(s) in par. [0055]); 



transmitting the rate-matched encoded bit to a base station (i.e. transmitting the rate-matched encoded bit(s) to a base station in par. [0055], [0056]),

wherein the rate matching is performed in the case in which limited buffer rate matching (LBRM) is configured by a higher layer, based on a transport block size (TBS) when a preset condition is applied (i.e. performing the rate matching in the case in which limited buffer rate matching (LBRM) is configured, wherein limited buffer rate matching is performed based on a transport block size (TBS) in par. [0056], when a present condition comprising one or more communications parameters for the transport block(s) transmission in par. [0051], [0031], [0045]).

Chmiel does not disclose limited buffer rate matching (LBRM) is configured by a higher layer.  

Gaal discloses limited buffer rate matching (LBRM) configured by a higher layer (i.e. limited buffer rate matching (LBRM) configured by a higher level signaling in par. [0005]. [0059], [0062], [0063], [0065], Fig. 8, Fig. 9).




With respect to claim 5, Chmiel discloses a terminal (i.e. mobile station 600 in a wireless communication system in par. [0123], [0023], Fig. 6, Fig. 1) transmitting a signal in a wireless communication system, the terminal comprising: 

a transceiver (i.e. transceiver 602A in par. [0123], Fig. 6) configured to transmit and receive a signal (i.e. wherein the transceiver 602A configured to transmit and receive a signal 602A in par. [0123], Fig. 6); and

a controller (i.e. processor or control unit/entity (controller) 604 in par. [0123], Fig. 6) configured to encode an information bit (i.e. encoding an information bit(s) in par. [0055]), generate an encoded bit (i.e. generating an encoded bit(s) in par. [0055]), perform rate matching on the encoded bit (i.e. performing rate matching on the encoded bit (s) in a code block in par. [0055], wherein the rate matching is performed at the UE in par. [0045]), and transmit the rate-matched encoded bit to a base station (i.e. transmitting the rate-matched encoded bit(s) to a base station in par. [0055], [0056]),



Chmiel does not disclose limited buffer rate matching (LBRM) is configured by a higher layer.  

Gaal discloses limited buffer rate matching (LBRM) configured by a higher layer (i.e. limited buffer rate matching (LBRM) configured by a higher level signaling in par. [0005]. [0059], [0062], [0063], [0065], Fig. 8, Fig. 9).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to for limited buffer rate matching (LBRM) configured by a higher layer in order to improve efficiency of the system by providing UE with a higher transmission rate based on the information comprising number of bits associated with the UE category provided by the higher layer signaling as taught by Gaal (Gaal: in par. [0005], [0030], [0062], [0065], Fig. 8, Fig. 9).

With respect to claim 9, Chmiel discloses a method a signal of transmitting by a base station in a wireless communication system (i.e. base station 600 in a wireless communication system in par. [0123], [0020], [0021], Fig. 6), the base station comprising:

encoding an information bit (i.e. encoding an information bit(s) in par. [0055]), generate an encoded bit in par. [0055]);

performing rate matching on the encoded bit (i.e. generating an encoded bit(s) in par. [0055]), performing rate matching on the encoded bit (s) in a code block in par. [0022], wherein the rate matching is performed at the base station in par. [0045]), and 

transmitting the rate-matched encoded bit to a terminal (i.e. transmitting the rate-matched encoded bit(s) to a terminal in par. [0055], [0056], [0044]),

wherein the rate matching is performed in the case in which limited buffer rate matching (LBRM) is configured, based on a transport block size (TBS) when a preset condition is applied (i.e. performing the rate matching in the case in which limited buffer rate matching (LBRM) is configured, wherein limited buffer rate matching is performed based on a transport block size (TBS) in par. [0056], when a present condition comprising one or more communications parameters for the transport block(s) transmission in par. [0051], [0031], [0045]).



Gaal discloses limited buffer rate matching (LBRM) configured by a higher layer (i.e. limited buffer rate matching (LBRM) configured by a higher level signaling in par. [0005]. [0059], [0062], [0063], [0065], Fig. 8, Fig. 9).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to for limited buffer rate matching (LBRM) configured by a higher layer in order to improve efficiency of the system by providing UE with a higher transmission rate based on the information comprising number of bits associated with the UE category provided by the higher layer signaling as taught by Gaal (Gaal: in par. [0005], [0030], [0062], [0065], Fig. 8, Fig. 9).

With respect to claim 12, Chmiel discloses a base station (i.e. base station 600 in a wireless communication system in par. [0123], [0020], [0021], Fig. 6) transmitting a signal in a wireless communication system, the base station comprising:

a transceiver (i.e. transceiver 602B in par. [0123], Fig. 6) configured to transmit and receive a signal (i.e. wherein the transceiver 602B configured to transmit and receive a signal 602A in par. [0123], Fig. 6); and



wherein the rate matching is performed in the case in which limited buffer rate matching (LBRM) is configured, based on a transport block size (TBS) when a preset condition is applied (i.e. performing the rate matching in the case in which limited buffer rate matching (LBRM) is configured, wherein limited buffer rate matching is performed based on a transport block size (TBS) in par. [0056], when a present condition comprising one or more communications parameters for the transport block(s) transmission in par. [0051], [0031], [0045]).

Chmiel does not disclose limited buffer rate matching (LBRM) is configured by a higher layer.  

Gaal discloses limited buffer rate matching (LBRM) configured by a higher layer (i.e. limited buffer rate matching (LBRM) configured by a higher level signaling in par. [0005]. [0059], [0062], [0063], [0065], Fig. 8, Fig. 9).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to for limited buffer rate matching (LBRM) configured by a higher layer in order to improve efficiency of the system by providing UE with a higher transmission rate based on the information comprising number of bits associated with the UE category provided by the higher layer signaling as taught by Gaal (Gaal: in par. [0005], [0030], [0062], [0065], Fig. 8, Fig. 9).

Claims 2, 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chmiel et al. (U.S 2018/0035409 A1) in view of Gaal et al. (U.S 2016/0105873 A1) in view of Sandberg et al. (U.S 2018/0048419 A1). 
With respect to claim 2, Chmiel and Gaal disclose the method of claim 1. The combination of Chmiel and Gaal does not disclose the method, wherein the preset condition comprises at least one of a maximum frequency band that can be allocated to the terminal, a modulation order having a highest modulation and coding scheme (MCS) value, and a value corresponding to a highest code rate.  

Sandberg discloses the method, wherein the preset condition comprises at least one of a maximum frequency band that can be allocated to the terminal, a modulation order having a highest modulation and coding scheme (MCS) value, and a value corresponding to a highest code rate (i.e. wherein rate matching is performed when the  highest code rate is applied in par. [0061], [0139] Fig. 10).



With respect to claim 6, Chmiel and Gaal disclose the terminal of claim 5. The combination of Chmiel and Gaal does not disclose the terminal, wherein the preset condition comprises at least one of a maximum frequency band that can be allocated to the terminal, a modulation order having a highest modulation and coding scheme (MCS) value, and a value corresponding to a highest code rate.  

Sandberg discloses the terminal, wherein the preset condition comprises at least one of a maximum frequency band that can be allocated to the terminal, a modulation order having a highest modulation and coding scheme (MCS) value, and a value corresponding to a highest code rate (i.e. wherein rate matching is performed when the  highest code rate is applied in par. [0061], [0139] Fig. 10).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply the highest code rate when rate matching is performed in the system resulting from Chmiel and Gaal in order to improve efficiency of the system by increasing performance such as reducing block error rate as taught by Sandberg (Sandberg: in par. [0061], Fig. 10).

With respect to claim 13, Chmiel and Gaal disclose the base station of claim 12. The combination of Chmiel and Gaal does not disclose the base station, wherein the preset condition comprises at least one of a maximum frequency band that can be allocated to the terminal, a modulation order having a highest modulation and coding scheme (MCS) value, and a value corresponding to a highest code rate.  

Sandberg discloses the terminal, wherein the preset condition comprises at least one of a maximum frequency band that can be allocated to the terminal, a modulation order having a highest modulation and coding scheme (MCS) value, and a value corresponding to a highest code rate (i.e. wherein rate matching is performed when the  highest code rate is applied in par. [0061], [0139], [0037], Fig. 10).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply the highest code rate when rate matching is performed in the system resulting from Chmiel and Gaal in order to improve efficiency of the system by increasing performance such as reducing block error rate as taught by Sandberg (Sandberg: in par. [0061], Fig. 10).


Allowable Subject Matter
Claims 3-4, 7-8, 10-11 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464